MoAdam, J.
The judgment appealed from fixes the fee and rental damage to the plaintiff’s property, and awards the usual injunction in case of non-payment. The main objection urged by the appellants to the judgment is that the awards are excessive, and not justified by the evidence. To prove this, the appellants’ counsel have made an analysis showing the values and rentals of the property in. question, and comparisons are made with other property in the vicinity. These subjects were all considered by the trial judge *952in arriving at the result he reached, and were no doubt carefully weighed by him in his review of the evidence. The case seems to have been carefully tried, the evidence satisfactorily sustains the result arrived, at, and, as we find no error in the rulings or the judgment, it follows that there must be an affirmance, with costs.